SCHWARTZER & MCPHERSON LAW FIRM

2850 S. Jones Blvd., Suite 1

Las Vegas, Nevada 89146
Tel: (702) 228-7590 - Fax: (702) 892-0122

NO

Oo eo HY Do nm FF W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 18-12662-abl Doc 190 Entered 05/05/20 10:44:35 Page 1of6

Jason A. Imes, Esq., NV Bar No. 7030
Schwartzer & McPherson Law Firm
2850 South Jones Blvd., Suite 1

Las Vegas NV 89146-5308
Telephone: (702) 228-7590
Facsimile: (702) 892-0122
E-Mail: bkfilings@s-mlaw.com

Attorneys for Lenard E. Schwartzer, Trustee

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re: Case No. BK-S-18-12662-abl
MEDIZONE INTERNATIONAL, INC., Chapter 7
Debtor.

NOTICE OF HEARING REGARDING
OMNIBUS OBJECTION FOR AUTHORITY
TO DESIGNATE CERTAIN PROOFS OF
CLAIM AS SHAREHOLDER INTERESTS
(FRBP 3007(d))

Hearing Date: June 10, 2020
Hearing Time: 9:30 a.m.

Location: Telephonic Hearing!
Conference No: 888-684-8852
Access Code: 8242009#

 

 

 

NOTICE IS HEREBY GIVEN that Lenard E. Schwartzer, Chapter 7 Trustee (the
“Trustee”),? by and through his counsel, Schwartzer & McPherson Law Firm, has filed an
Omnibus Objection For Authority To Designate Certain Proofs Of Claim As Shareholder Interests

(FRBP 3007(d)) (the “Omnibus Objection”) which may include the claim you filed.

 

! Pursuant to Administrative Order 2020-05, this hearing shall be heard telephonically. Parties wishing to appear and
participate at this hearing should call the toll-free conference line identified in the caption at least 5 minutes prior the

scheduled hearing time. More information and instructions on telephonic hearings in this District can be found at the
following website: www.nvb.uscourts.gov/news-rss/announcements/2020/03 19-court-hearing-participation. If you
intend to participate at this hearing, please continue to regularly check this District’s website
(www.nvb.uscourts.gov/news-rss/announcements) prior to the hearing for any Administrative Orders or updated
instructions relating to the most recent hearing procedures.

? All capitalized terms have the meanings ascribed them in the underlying motion.

 
Las Vegas, Nevada 89146

2850 S. Jones Blvd., Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

& Ww NN

Oo CO NS DN NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 18-12662-abl Doc 190 Entered 05/05/20 10:44:35 Page 2 of 6

The Trustee is objecting to the proofs of claim listed in the Omnibus Objection and
attached Exhibit “1” because they appear to be shareholder equity interest claims that were
mistakenly filed as proofs of claim rather than proofs of interest. To properly categorize these
interests for purposes of distribution, the Trustee is requesting entry of an Order pursuant to
Fed.R.Bankr.P 3007 that these listed proofs of claim be allowed and designated as shareholder
proofs of interest, not proofs of claim, for purposes of distribution.

Any Opposition must be filed pursuant to Local Rule 9014(d)(1).

Local Rule 9014(d)(1): ... any opposition to a motion must be
filed, and service of the opposition must be completed on the
movant, no later than fourteen (14) days preceding the hearing date
for the motion. The opposition must set forth all relevant facts and
any relevant legal authority. An opposition must be supported by
affidavits or declarations that conform to the provisions of
subsection (c) of this rule.”

 

 

If you object to the relief requested, you must file a WRITTEN response to this pleading with
the court. You must also serve your written response on the person who sent you this notice.
If you do not file a written response with the court, or if you do not serve your written
response on the person who sent you this notice, then:
e The court may refuse to allow you to speak at the scheduled hearing; and

e The court may rule against you without formally calling the matter at the hearing.

 

 

 

A copy of the Motion may be obtained by accessing PACER through the United States
Bankruptcy Court website for Nevada at www.nvb.uscourts.gov, or by contacting Schwartzer &
McPherson Law Firm, email: bkfilings@s-mlaw.com, by facsimile: (702) 892-0122, or by mail:
2850 South Jones Boulevard, Suite 1, Las Vegas, Nevada 89146.

NOTICE IS FURTHER GIVEN that the hearing on the Motion may be continued without
further notice.

NOTICE IS FURTHER GIVEN that the hearing on the Motion will be held before a
United States Bankruptcy Judge, in the Foley Federal Building, 300 Las Vegas Boulevard South,
Las Vegas, Nevada on June 10, 2020 at 9:30 a.m.. However, as set forth above, pursuant to

Administrative Order 2020-05, this hearing shall be heard telephonically. Parties wishing to

 
SCHWARTZER & MCPHERSON LAW FIRM

2850 S. Jones Blvd., Suite 1

Las Vegas, Nevada 89146
Tel: (702) 228-7590 - Fax: (702) 892-0122

oO CO NN DWN WN Se WD NO

NO NO NO WH WHO NP NO NO NO Ra RR Re Re Ree eee
oa ~~ WN WO FP WD NY F|Y§ CD OD FSF SN WDB OT FP WD NO FS BS

 

Case 18-12662-abl

Doc 190 Entered 05/05/20 10:44:35 Page 3 of 6

appear and participate at this hearing should call the toll-free conference line identified in the

caption at least 5 minutes prior the scheduled hearing time. More information and instructions on

telephonic hearings in this District can be found at the following website:

Wwww.nvb.uscourts.gov/news-rss/announcements/2020/03 1 9-court-hearing-participation.

If you intend to participate at this hearing, please continue to regularly check this District’s

website (www.nvb.uscourts.gov/news-rss/announcements) prior to the hearing for any

Administrative Orders or updated instructions relating to the most recent hearing procedures.

Dated: April 29, 2020.

/s/ Jason A. Imes

Jason A. Imes, Esq.
Schwartzer & McPherson Law Firm
2850 South Jones Boulevard, Suite 1
Las Vegas, Nevada 89146-5308
Attorneys for Lenard E. Schwartzer, Trustee

EXHIBIT 1

PROOFS OF CLAIM TO BE DESIGNATED AS
PROOFS OF SHAREHOLDER INTERESTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claim Claimant Date Filed Amount

No. Claimed
4 Hans Peter Peters 06/07/2018 | $ 86,250.00
7 Stephanie Freeman 06/26/2018 | $ 0.00
8 Tevon (Dedona) Davis, Tevon Mertz 06/25/2018 | $ 0.00
9 Thomas Booth Harris 06/25/2018 | $ 21,776.85
10 | Robert A Kelley 06/25/2018 | $ 750.00
11 ‘| David E. Arthur 06/25/2018 | $ 500.00
12 | Thomas Booth Harris 06/25/2018 | $ 21,776.85
13 | Darlene M. Laino-Kuren 06/25/2018 | $ 0.00
14 | Daniel Durica & Rosemary T. Durica JTTEN 06/25/2018 | $ 2,500.00
15 | John S. and Sally J. Washburn JT TEN 06/26/2018 | $ 0.00
16 | Batty A. and Cynthia L. Fadden 06/26/2018 | $ 0.00
17 | Nancy E. Miller 06/27/2018 | $ 500.00

 

 

 

 
SCHWARTZER & MCPHERSON LAW FIRM

2850 S. Jones Blvd., Suite 1

Las Vegas, Nevada 89146
Tel: (702) 228-7590 - Fax: (702) 892-0122

Oo Co SN DBD nH FP WD NO =

NM bp NO WN HN KH KN RN DN wR wm ee ee
ao tN NHN ON BP WY NY S|§ Do Oo BeBe HN DH OH FSF WD YN | &

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 18-12662-abl Doc 190 Entered 05/05/20 10:44:35 Page 4 of 6
18 | Stephanie Freeman 06/28/2018 | $ 0.00
19 | Dorothy J. Jackson 06/28/2018 | $ 500.00
20* | Richard L. and Lorna J. Johnson 06/28/2018 | $ 0.00
21 | Thelma Jo Bennett, Theodore Grant Bennett (deceased) 06/29/2018 | $ 0.00
22 | Greg M. Conger 07/02/2018 |$ 10,699.48
23 The Sunset Trust, Maud P. Leonard, deceased, Russell L. | 07/02/2018 | $ 0.00
Leonard
24 | Patsy Wong 07/02/2018 | $ 955.63
25 | Joel Savitch 07/02/2018 | $ 0.00
26 | Deborah L. Perri 07/02/2018 | $ 0.00
27 | Guenter B. Moldzio, c/o Andria Moldzio, Trustee 07/02/2018 | $ 5,000.00
28 | Carla G. Brunner 07/02/2018 | $ 100.00
29 | Manuel Perea 07/05/2018 | $ 500.00
30 | Peter and Sheila DiPiazza 07/05/2018 | $ 0.00
31 | George James Kamoutsis 07/06/2018 | $ 500.00
32 | Bruce Oryson 07/11/2018 | $ 761.00
33 | Elaine Parenteau 07/12/2018 | $ 500.00
35 | Joseph V. Martin 07/13/2018 | $ 575,000.00
36 | Harriet Gertner 07/13/2018 | $ 0.00
37 | Erika Varble 07/16/2018 | $ 951.60
38 Thelma Jo Bennett, Theodore Grant Bennett (deceased) 07/16/2018 | $ 72,350.00
39* | Daniel M. Newman 07/16/2018 | $ 0.00
40 | Timothy R. Ryan 07/16/2018 | $ 3,000.00
41 William Leslie Stoodard 07/17/2018 | $ 0.00
44* | Vincent Fam. Trust 07/19/2018 | $ 10,000.00
45 | Valery Warble 07/20/2018 | $ 951.60
47 | David Anthony Gaughan 07/20/2018 | $ 1641.20
48 | Arthur Allison Wills III 07/23/2018 | $ 0.00
49 | Billy Erwin 07/26/2018 | $ 151,500.00
50 | Brian Couture 07/26/2018 | $ 261,500.00
51 | Peter Schoener 07/27/2018 | $ 83,000.00
52 | Jacqueline Rose 07/30/2018 | $ 633.00

 

 

 

 

 

 

 

 
Las Vegas, Nevada 89146

2850 S. Jones Blvd., Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

Oo CO ST HN WA FF WD NO —

NO NO KN NO DRO NO me OO RO RO ee eee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 18-12662-abl Doc 190 Entered 05/05/20 10:44:35 Page 5 of 6
53 | Fred Schneider 07/30/2018 | $ 441.00
54 | Donald G. Smith 07/31/2018 | $ 750.00
55* | Donna M. Teada 08/01/2018 | $ 0.00
57 | Lawrence Walter Cooke & Constance Mary Cooke JT 08/03/2018 |$ 11,665.00
TEN
58* | Betty Jane Cecil 08/06/2018 | $ 5,020.00
59 | Kathryne O’Connell 08/06/2018 | $ 52,000.00
60 | Ronald R. Coomber & Claire T. Coomber JTWROS 08/07/2018 |$ 36,599.00
61 | Jim Carroll 08/13/2018 | $ 10,000.00
62 | Nancy A. Penza 08/13/2018 | $ 0.00
63 James Bellman, Deneen Bellman 08/13/2018 | $ 11,502.10
64* | Ruby M. Boecker 08/13/2018 | $ 1,000.00
65 | James Richard Campbell 08/17/2018 | $ 0.00
66 | Peter M. Mullarkey & Annette J. Mullarkey 08/17/2018 | $ 6,500.00
67 | Thomas G. Beaumont, Mary B. Beaumont 08/20/2018 | $ 500.00
69 | Cindy Shelter Varble 08/29/2018 | $ 951.60
70 | Dyke R. Varble 08/29/2018 | $ 951.60
71 Linda Patow 08/29/2018 | $ 10,000.00
73 | Robert McGuire 09/04/2018 | $ 0.00
77 ‘| Henry L. Kozloski 09/10/2018 | $ 800.00
78 | Joseph Gehebe 09/07/2018 | $ 750.00
79 | Sherry M. Adler 09/10/2018 | $ 2,300.00
81 Kenneth D. Holroyd 09/11/2018 | $ 22,000.00
82 | Joasia Carson 09/12/2018 | $ 0.00
83* | Dana Guertin 09/13/2018 | $ 1,500.00
84* | Morgan and Ruth O’Shea 09/13/2018 | $ 540.00
85 | Maribeth Kambitsch 09/13/2018 | $ 3,647.76
86 | Catherine M. Campigno & Anthony M. Campigno 09/14/2018 | $ 425.00
87 | Rudolph K. Paulsen, Jr. 09/14/2018 | $ 581.25
88 | Ronald St. John 09/14/2018 | $ 0.00
89 | Solomon Volen & Irma Volen JT TEN 09/21/2018 | $ 200.00
90 | David M. Krombeen 09/24/2018 1$ 12,880.00

 

 

 

 

 

 

 

 
Las Vegas, Nevada 89146
Tel: (702) 228-7590 - Fax: (702) 892-0122

2850 S. Jones Blvd., Suite 1

SCHWARTZER & MCPHERSON LAW FIRM

oO © SN DB Wn FSF WD NO —

NO po PO HN WN HN NHN WN NO HS FS FS FE HEF FE Re eee ele
oO ss NWN OH FF WY NY =| DD BO SB HI DB HH FP WY HY | CO

 

 

 

 

Case 18-12662-abl Doc 190 Entered 05/05/20 10:44:35 Page 6 of 6
91 Renee Paulson 09/27/2018 | $ 250,000.00
92* | Pauline L. King 01/28/2019 | $ 0.00
93 Paul D. Borchadt and Paula R. Borchadt 02/07/2020 |$ 30,595.00

 

 

 

 

 

 

 
